Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nick Schaefer on 9/9/2022. The Notice of Allowance mailed 9/1/2022 contained a typographical error in the Examiner’s Amendment. The instant Examiner’s Amendment is intended to correct that error.
The application has been amended as follows: 
In claim 1: 
Please add --wherein the first portion has a first portion edge that extends parallel to, but has a different length than, the fold line-- after line 11.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is US PGPub 2016/0204297 (of record), which teaches a device (Fig. 6) comprising photovoltaic element  having first 220 and second 106 portions disposed with different orientations within the device, such that the first portion is substantially parallel to a first surface of a panel 104, and the second portion is substantially perpendicular to the first surface of the panel. The reference does not, however, teach or suggest that the first portion has a first portion edge that extends parallel to, but has a different length than, a fold line separating the first and second portions. Such a combination of limitations is claimed in instant claim 1, reading on the embodiment of at least Figure 4 of the instant drawings. Claim 1 and its dependent claims are therefore free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726